DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 and 18-20 are pending in this application and have been examined on the merits. Claim 17 has been cancelled by the applicant.
Response to Arguments
Applicant’s arguments, see pg. 10, filed 09/19/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments with respect to the amended language of claim(s) 1, 9, 14, 16, and 18 have been considered but are moot because the new ground of rejection which addresses the amended language does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 9, and 16 have been amended with the novel limitations of “a fuel manifold coupled to a fuel source”, “the fuel manifold adaptable to couple with configured to receive fuel from multiple different types of fuel sources” and “a fuel pump 
Claims 13-14 have been amended with the novel limitation of “wherein the fuel source is a fuel tank”. The novel limitations change the scope of the claim set enough to require a new ground of rejection.
Claim 18 have been amended with the novel limitation of “a high voltage coil situated proximate the plasma-generating electrode”. The novel limitations change the scope of the claim set enough to require a new ground of rejection.
Applicant’s arguments, see pg. 12, filed 09/19/2022, with respect to the bell-shaped inlet 30 of Zagoroff being part of a pump unlike the applicant’s invention have been fully considered but they are not persuasive. Pp. 4-5 of the Non-Final Rejection filed 04/28/2022 discloses the adoption of Pfund’s fuel pump since the examiner believes that Zagoroff does not explicitly disclose a fuel pump. Even if Zagoroff discloses inlet 30 as being part of the pump, the claims do not limit either the fuel pump or the manifold as being two structures of a single superstructure. The examiner believes that one of ordinary skill in the art would be able to distinguish the inlet 30 and any fuel pump since they are different structures that serve different function. For these reasons the examiner does not find the argument with respect to the bell-shaped inlet 30 of Zagoroff being part of a pump unlike the applicant’s invention persuasive.
Applicant’s arguments, see pg. 12, filed 09/19/2022, with respect to the cited fuel source of Zagoroff have been fully considered but they are not persuasive. The applicant appears to argue that no fuel source is disclosed in Zagoroff. The examiner agrees that Zagoroff does not explicitly disclose a fuel source in the same form as the fuel source of the applicant. The examiner clarifies that the “origin of fuel” stated by the examiner of at least pg. 4 of the Non-Final rejection, filed 04/28/2022, is meant to point to the inherent fuel source disclosed by Zagoroff. Para. 14 discloses “a fuel line 25 leads from the valve 22 to the jet pump nozzle 26” which necessarily requires a source for fuel to flow from. For these reasons the examiner does not find the argument with respect to the cited fuel source of Zagoroff persuasive.
Applicant’s arguments, see pp. 13-15, filed 09/19/2022, with respect to a lack of motivation to combine Zagoroff and Pfund have been fully considered but they are not persuasive. The examiner gives a motivation on pg. 6 of the Non-Final Rejection filed 04/28/2022 which relies on the disclose of Pfund which aids in preventing hindsight reasoning (see MPEP 2143.01). The applicant does not appear to address the motivation given by the examiner and merely argues that a motivation could not be formed. For these reasons the examiner does not find the argument with respect to a lack of motivation to combine Zagoroff and Pfund persuasive.
Applicant’s arguments, see pp. 15-16, filed 09/19/2022, with respect to destroying the function of Zagoroff by combining it with Pfund have been fully considered but they are not persuasive. The examiner believes that the upstream/downstream location of the pump between Zagoroff and Pfund is a simple design decision which does not necessitate the invention of Zagoroff being destroyed when modified with Pfund. The examiner simply uses Pfund to teach the use of a fuel pump and not the specific location of the fuel pump. It would be obvious to one of ordinary skill in the art to incorporate a pump in whatever location would best work (see MPEP 2143.01 section I). Additionally, the claims do not require a downstream or upstream location for the pump. For these reasons the examiner does not find the argument with respect to destroying the function of Zagoroff by combining it with Pfund persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0217662 (referred to as Zagoroff) in view of US 6,561,792 (referred to as Pfund).
Regarding claim 1, Zagoroff discloses A composite flamethrower with a plasma ignition system (heat gun 100), the composite flamethrower comprising: a heat shield (flame holder 37 and a portion of the casing of heat gun 100. See annotated fig. 1) secured on the first end of the composite flamethrower (annotated fig. 1 and para. [0014] discloses the heat shield being secured to the front end of heat gun 100) around the nozzle (see annotated fig. 1); a fuel manifold (bell-shaped inlet 30. Para. [0014] and fig. 1 disclose the inlet being a manifold for the fuel line. Inlet 30 is a manifold as it is a fluid duct which interfaces with both air through air inlet 29 and fuel through nozzle 26 as shown in para. 23 and fig. 1) coupled to a fuel source (fig. 1 and para. 14 discloses inlet 30 being coupled to fuel line 25 which must inherently be coupled to a fuel source in order to supply fuel) the fuel manifold adaptable to couple with configured to receive fuel (fig. 1 and para. [0014] disclose inlet 30 being coupled with the inherent fuel source via nozzle 26 and fuel line 25); a plasma-generating electrode (electrode 40) configured to produce a plasma (spark S. See para. [0023]) to ignite the fuel as the fuel exits the nozzle (see para. [0023]).
Zagoroff does not disclose a nozzle located on a first end of the composite flamethrower; and wherein the fuel source is one of multiple different types of fuel sources; and a fuel pump configured to receive the fuel from the fuel manifold and conduct the fuel to the nozzle, which is configured to eject the fuel.
However, Pfund does disclose a nozzle (nozzle 203) located on a first end of the composite flamethrower (at least fig. 8 discloses nozzle 203 being located at the front end of combustion system 200); and wherein a fuel source is one of multiple different types of fuel sources (col. 6, lines 20-30 discloses the use of different types of fuel being used including at least liquid and gaseous fuel); and a fuel pump (pump 227) configured to receive fuel from a fuel manifold (col. 6, lines 8-19 disclose pump 227 being located immediately downstream of nozzle 203. When Zagoroff is modified with Pfund it would be obvious to one of ordinary skill in the art to place both the pump and nozzle of Pfund upstream of the bell-shaped inlet of Zagoroff) and conduct the fuel to a nozzle (see at least fig. 8), which is configured to eject the fuel (see fig. 8 and col. 6, lines 8-19).
Zagoroff and Pfund are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff to include the nozzle and pump of Pfund in order to produce a spray of fuel into the igniter (Pfund, col. 3, lines 39-49).
Regarding claim 2, Zagoroff in view of Pfund discloses the invention of claim 1 and the combination further discloses passing the fuel to the plasma (see para. [0023] of Zagoroff), and igniting a flame that emits from the composite flamethrower (see para. [0023] of Zagoroff).
The current combination of Zagoroff in view of Pfund does not disclose a power coil and a control module; the control module configured to activate the fuel pump and the power coil thereby powering the plasma-generating electrode to create the plasma.
However, Pfund does go on to disclose a power coil (power supply 231) and a control module (controls 241); the control module configured to activate the fuel pump (see col. 6, lines 8-19) and the power coil (see col. 6, lines 8-19) thereby powering the plasma-generating electrode (col. 6, lines 8-19 disclose power supply 231 powering electrode tips 219 and 221) to create the plasma (col. 6, lines 8-19 discloses power supply 231 capable of powering electrodes to create plasma in the form of a spark).
Zagoroff and Pfund are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff with the control system and power supply of Pfund in order to synchronize the activation of the electrode and the fuel pump (Pfund, col. 6, lines 8-19).
Regarding claim 3, Zagoroff in view of Pfund discloses the invention of claim 1 and the combination further discloses a nozzle insulator (flame holder 37 of Zagoroff) affixed to the first end of the composite flamethrower (annotated fig. 1 discloses flame holder 37 of Zagoroff being affixed to the front end of heat gun 100 of Zagoroff); wherein the plasma-generating electrode (at least fig. 1 and para. [0015] of Zagoroff disclose electrode being mounted to flame holder 37), the power coil (power supply 231 of Pfund), and the nozzle are mounted to the nozzle insulator (when the heat gun of Zagoroff is modified with the pump and nozzle of Pfund it would be obvious to mount the nozzle of Pfund on the flame holder of Zagoroff in order to position the nozzle at the front end of the heat gun).
Regarding claim 8, Zagoroff in view of Pfund discloses the invention of claim 1 and Zagoroff further discloses a drop grip (handle 21) affixed to the composite flamethrower (see at least fig. 1); and a hose adapter (valve 22) configured to connect the fuel manifold to the fuel source (see para. [0023]).
Regarding claim 9, Zagoroff discloses A composite flamethrower (heat gun 100) with a plasma ignition system, the composite flamethrower comprising: a fuel manifold (bell-shaped inlet 30. Para. [0014] and fig. 1 disclose the inlet being a manifold for the fuel line. Inlet 30 is a manifold as it is a fluid duct which interfaces with both air through air inlet 29 and fuel through nozzle 26 as shown in para. 23 and fig. 1) coupled to a fuel source (fig. 1 and para. 14 discloses inlet 30 being coupled to fuel line 25 which must inherently be coupled to a fuel source in order to supply fuel), the fuel manifold adaptable to couple with and to receive fuel (fig. 1 and para. [0014] disclose inlet 30 being coupled with the inherent fuel source via nozzle 26 and fuel line 25); a grip (handle 21) having a trigger (trigger 24) located on a first end of the composite flamethrower (see annotated fig. 1); a nozzle insulator (flame holder 37) located on a second end of the composite flamethrower (annotated fig. 1 discloses flame holder 37 being affixed to the front end of heat gun 100); a spark electrode (electrode 40) coupled to the nozzle insulator (at least fig. 1 and para. [0015] disclose electrode being mounted to flame holder 37); wherein the fuel manifold configured to supply fuel from the fuel source to the fuel pump (The combination of Zagoroff in view of Pfund, as discussed below, is capable of receiving fuel from a fuel supply, receiving that fuel into the bell-shaped inlet 30 of Zagoroff, then pumping the fuel to nozzle 203 of Pfund via the pump 227 of Pfund) which passes the fuel across the spark electrode thereby producing a flame (see para. [0023]).
Zagoroff does not disclose a fuel pump; wherein the fuel source is one of multiple different types of fuel sources; a nozzle coupled to the nozzle insulator; a high voltage coil coupled to the nozzle insulator and configured to activate the spark electrode; and a control module configured to activate the fuel pump and the high voltage coil; and the fuel pump is configured to conduct the fuel to the nozzle.
However, Pfund does disclose a fuel pump (pump 227); a nozzle (nozzle 203) coupled to a nozzle insulator (when the heat gun of Zagoroff is modified with the pump and nozzle of Pfund it would be obvious to mount the nozzle of Pfund on the flame holder of Zagoroff in order to position the nozzle at the front end of the heat gun); wherein a fuel source is one of multiple different types of fuel sources (col. 6, lines 20-30 discloses the use of different types of fuel being used including at least liquid and gaseous fuel); a high voltage coil (power supply 231) coupled to the nozzle insulator (when Zagoroff is modified with Pfund the power supply 231 of Pfund will be coupled to the flame holder 37 of Zagoroff via electric lines 235 and 233) and configured to activate the spark electrode (col. 6, lines 8-19 disclose power supply 231 powering electrode tips 219 and 221); and a control module (controls 241) configured to activate the fuel pump (see col. 6, lines 8-19) and the high voltage coil (see col. 6, lines 8-19); and the fuel pump is configured to conduct the fuel to the nozzle (see col. 6, lines 8-19).
Zagoroff and Pfund are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff to include the nozzle and pump of Pfund in order to produce a spray of fuel into the igniter (Pfund, col. 3, lines 39-49). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff with the control system and power supply of Pfund in order to synchronize the activation of the electrode and the fuel pump (Pfund, col. 6, lines 8-19).
Regarding claim 15, Zagoroff in view of Pfund discloses the invention of claim 9 and Zagoroff further discloses a drop grip (handle 21) affixed to the composite housing (see at least fig. 1); and a hose adapter (valve 22) configured to connect the fuel manifold to the fuel source (see para. [0023]).
Regarding claim 16, Zagoroff discloses A composite flamethrower (heat gun 100) comprising: a plasma-generating electrode (electrode 40 which generates plasma in the form of spark S as disclosed by para. [0023]) configured to generate a plasma (spark S); and a nozzle (burner chamber 38. See fig. 1) configured to release fuel into the plasma generated by the plasma- generating electrode (see para. [0023]) thereby producing a flame (see para. [0023]); a fuel manifold (bell-shaped inlet 30. Para. [0014] and fig. 1 disclose the inlet being a manifold for the fuel line) coupled to a fuel source (fig. 1 and para. 14 discloses inlet 30 being coupled to fuel line 25 which must inherently be coupled to a fuel source in order to supply fuel), the fuel manifold adaptable to couple with and to receive fuel (bell-shaped inlet 30. Para. [0014] and fig. 1 disclose the inlet being a manifold for the fuel line. Inlet 30 is a manifold as it is a fluid duct which interfaces with both air through air inlet 29 and fuel through nozzle 26 as shown in para. 23 and fig. 1).
Zagoroff does not disclose a nozzle configured to release fuel into the plasma generated by the plasma- generating electrode thereby producing a flame; wherein the fuel source is one of multiple different types of fuel sources; and a fuel pump; and wherein the fuel pump is configured to conduct the fuel from the fuel manifold to the nozzle.
However, Pfund does disclose a nozzle configured to release fuel into plasma (nozzle 203) generated by a plasma-generating electrode (see fig. 8 and col. 6, lines 8-19) thereby producing a flame (see fig. 8 and col. 6, lines 8-19); wherein a fuel source is one of multiple different types of fuel sources (col. 6, lines 20-30 discloses the use of different types of fuel being used including at least liquid and gaseous fuel) and a fuel pump (pump 227); wherein the fuel pump is configured to conduct fuel from a fuel manifold to the nozzle (col. 6, lines 8-19 disclose pump 227 being located immediately downstream of nozzle 203. When Zagoroff is modified with Pfund it would be obvious to one of ordinary skill in the art to place both the pump and nozzle of Pfund upstream of the bell-shaped inlet of Zagoroff).
Zagoroff and Pfund are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff to include the nozzle and pump of Pfund in order to produce a spray of fuel into the igniter (Pfund, col. 3, lines 39-49).
Regarding claim 18, Zagoroff in view of Pfund discloses the invention of claim 16 but the current combination does not disclose a high voltage coil situated proximate the plasma-generating electrode; and a control module; wherein the control module is configured to activate the fuel pump and the high- voltage coil which produces the plasma at the plasma-generating electrode.
However, Pfund does go on to disclose a high voltage coil (power supply 231) situated proximate the plasma-generating electrode (fig. 8 discloses power supply 231 being situated proximate to electrode tips 219 and 221. The power supply and electrode tips are proximate in that they are "very near or next, as in space, time, or order" as defined by the second entry for proximate in the American Heritage Dictionary. the elements are proximate since they must be near one another to be located the same apparatus and the electrodes 219 and 221 are near in sequential order to power supply 231 when regarding the flow of electricity.); and a control module (controls 241); wherein the control module is configured to activate a fuel pump (see col. 6, lines 8-19) and the high-voltage coil (see col. 6, lines 8-19) which produces a plasma at a plasma-generating electrode (col. 6, lines 8-19 discloses power supply 231 capable of powering electrodes to create plasma in the form of a spark).
Zagoroff and Pfund are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff with the control system and power supply of Pfund in order to synchronize the activation of the electrode and the fuel pump (Pfund, col. 6, lines 8-19).
Regarding claim 20, Zagoroff in view of Pfund discloses the invention of claim 16 and the combination further discloses a handle (handle 21 of Zagoroff); wherein the composite flamethrower includes a first end (one of the front and back ends of Zagoroff as disclosed by annotated fig. 1) and a second end (the other of the front and back ends of Zagoroff as disclosed by annotated fig. 1); wherein the handle is located on the first end of the housing (see annotated fig. 1); wherein the nozzle located on the second end of the housing (see annotated fig. 1); and wherein the plasma-generating electrode is located on the second end of the housing (see annotated fig. 1) and positioned in front of the nozzle (fig. 8 and col. 6, lines 8-19 of Pfund disclose nozzle 203 being located prior to electrodes in order to allow the fuel to ignite).
Claims 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagoroff in view of Pfund as applied to claims 1 and 9 above, and further in view of US 2007/0290591 (referred to as Lykowski).
Regarding claim 4, Zagoroff in view of Pfund discloses the invention of claim 1 but the combination does not explicitly disclose an embodiment of the electrode wherein the plasma-generating electrode is a nickel-chromium coated electrode.
However, Lykowski does disclose a plasma-generating electrode being a nickel-chromium coated electrode (the abstract of Lykowski discloses the use of a nickel and chromium based electrode).
Zagoroff and Lykowski are considered analogous to the claimed invention because they both are in the field of ignition for combustion processes. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the electrode of Zagoroff to have the nickel-chromium composition of Lykowski in order to improve resistance to high temperature oxidation, sulfidation, corrosive wear, deformation, and fracture (abstract of Lykowski).
Regarding claim 5, Zagoroff in view of Pfund and Lykowski discloses the invention of claim 4 and the combination further discloses a ceramic insulator (insulator 39 of Zagoroff); wherein the nickel-chromium coated electrode is mounted in the ceramic insulator (para. [0016] and fig. 1 of Zagoroff discloses insulator 39 coating electrode 40 which is composed of nickel-chromium when modified with Lykowski).
Regarding claim 11, Zagoroff in view of Pfund and Lykowski discloses the invention of claim 9 and the combination further discloses two electrodes (at least fig. 8 discloses Pfund having two electrodes); and a ceramic insulator (insulator 39 of Zagoroff); the electrodes mounted in the ceramic insulator (para. [0016] and fig. 1 of Zagoroff discloses insulator 39 coating electrode 40).
The combination does not explicitly disclose the material used for the electrodes being nickel-chromium coated.
However, Lykowski does disclose nickel-chromium coated electrodes (the abstract of Lykowski discloses the use of a nickel and chromium based electrode).
Zagoroff and Lykowski are considered analogous to the claimed invention because they both are in the field of ignition for combustion processes. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the electrode of Zagoroff to have the nickel-chromium composition of Lykowski in order to improve resistance to high temperature oxidation, sulfidation, corrosive wear, deformation, and fracture (abstract of Lykowski).
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagoroff in view of Pfund as applied to claims 1 and 9 above, and further in view of US 6,257,875 (referred to as Johnstone), and even further in view of US 5,409,370 (referred to as Henderson).
Regarding claim 6, Zagoroff in view of Pfund disclose the invention of claim 1 but the combination does not disclose a top grip affixed to the composite flamethrower; and a fuel tank removably attached to the fuel manifold; wherein the fuel tank is configured to supply the fuel to the fuel manifold and to the fuel pump by force of gravity.
However, Johnstone does disclose a top grip (handle 10. At least fig. 1 discloses handle 10 being mounted on the top of a body) affixed to a composite flamethrower (fig. 1 discloses handle 10 being located at the back end of torch 1).
Zagoroff and Johnstone are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff to include the top mounted handle of Johnstone in order to minimize the effort to point the heat gun in a given direction (Johnstone, col. 9 line 64 to col. 10, line 5).
Additionally, Henderson does disclose a fuel tank (removable tank 60) removably attached to a fuel manifold (fig. 2 and col. col. 5, lines 49-56 discloses tank 60 being removably attached to orifice 78); wherein the fuel tank is configured to supply fuel to the fuel manifold (see col. 5, lines 49-56) and to the fuel pump by force of gravity (fig. 2 and col. 1, lines 27-30 disclose the tank being capable of delivering fuel via gravity).
Zagoroff and Henderson are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff to include the top mounted fuel tank of Henderson in order to allow gravity to move fuel towards its nozzle thus saving some load on the fuel pump (Henderson, col. 1, lines 27-30).
Regarding claim 13, Zagoroff in view of Pfund disclose the invention of claim 9 but the combination does not disclose a top grip affixed to the composite flamethrower; and a fuel tank removably attached to the fuel manifold; wherein the fuel tank is configured to supply the fuel to the fuel manifold and to the fuel pump by force of gravity.
However, Johnstone does disclose a top grip (handle 10. At least fig. 1 discloses handle 10 being mounted on the top of a body) affixed to a composite flamethrower (fig. 1 discloses handle 10 being located at the back end of torch 1).
Zagoroff and Johnstone are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff to include the top mounted handle of Johnstone in order to minimize the effort to point the heat gun in a given direction (Johnstone, col. 9 line 64 to col. 10, line 5).
Additionally, Henderson does disclose a fuel tank (removable tank 60) removably attached to a fuel manifold (fig. 2 and col. col. 5, lines 49-56 discloses tank 60 being removably attached to orifice 78); wherein the fuel tank is configured to supply fuel to the fuel manifold (see col. 5, lines 49-56) and to the fuel pump by force of gravity (fig. 2 and col. 1, lines 27-30 disclose the tank being capable of delivering fuel via gravity).
Zagoroff and Henderson are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff to include the top mounted fuel tank of Henderson in order to allow gravity to move fuel towards its nozzle thus saving some load on the fuel pump (Henderson, col. 1, lines 27-30).
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagoroff in view of Pfund as applied to claims 1 and 9 above, and further in view of US 1,459,658 (referred to as Eggers).
Regarding claim 7, Zagoroff in view of Pfund disclose the invention of claim 1 and Zagoroff further discloses a drop grip (handle 21) affixed to the composite flamethrower (see at least fig. 1).
Zagoroff does not disclose a fuel tank removably attached to the fuel manifold and configured to supply fuel to the fuel manifold; and a siphon tube configured to draw the fuel into the fuel manifold.
However, Eggers does disclose a fuel tank (tank 1. See fig. 1 and pg. 1, lines 80-90) removably attached to a fuel manifold (fig. 1 and pg. 1, lines 28-39 disclose tank 1 being removable attached to the torch via the internal threads of opening 2 and the external threads on branch 4) and configured to supply fuel to the fuel manifold (fig. 1 and pg. 1, lines 85-99 disclose tank 1 being capable of supplying fuel to stop shoulder 5); and a siphon tube (tube 6) configured to draw the fuel into the fuel manifold (see pg. 2, lines 3-14).
Zagoroff and Eggers are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff to include the fuel tank and siphon tube of Eggers in order to allow for easy maintenance and replacement of a portable fuel source (Eggers, pg. 1, lines 8-20).
Regarding claim 14, Zagoroff in view of Pfund disclose the invention of claim 9 and Zagoroff further discloses a drop grip (handle 21) affixed to the composite flamethrower (see at least fig. 1).
Zagoroff does not disclose a fuel tank removably attached to the fuel manifold and configured to supply fuel to the fuel manifold; and a siphon tube configured to draw the fuel into the fuel manifold.
However, Eggers does disclose a fuel tank (tank 1. See fig. 1 and pg. 1, lines 80-90) removably attached to a fuel manifold (fig. 1 and pg. 1, lines 28-39 disclose tank 1 being removable attached to the torch via the internal threads of opening 2 and the external threads on branch 4) and configured to supply fuel to the fuel manifold (fig. 1 and pg. 1, lines 85-99 disclose tank 1 being capable of supplying fuel to stop shoulder 5); and a siphon tube (tube 6) configured to draw the fuel into the fuel manifold (see pg. 2, lines 3-14).
Zagoroff and Eggers are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff to include the fuel tank and siphon tube of Eggers in order to allow for easy maintenance and replacement of a portable fuel source (Eggers, pg. 1, lines 8-20).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagoroff in view of Pfund as applied to claim 9 above, and further in view of US 5,857,262 (referred to as Bonnema).
Regarding claim 10, Zagoroff in view of Pfund discloses the invention of claim 9 and the Zagoroff further discloses a heat shield (flame holder 37 and a portion of the casing of heat gun 100. See annotated fig. 1) coupled to the second end of the composite flamethrower (annotated fig. 1 and para. [0014] discloses the heat shield being secured to the front end of heat gun 100), the heat shield having a collar (see annotated fig. 1); wherein a tip of the nozzle (when Zagoroff is modified to include the nozzle of Pfund the nozzle will be located in front of flame holder 37 of Zagoroff) and a tip of the spark electrode extend through the heat shield (fig. 1 discloses the tip of electrode 40 being extending through flame holder 37).
Zagoroff does not disclose a mica sheet; wherein the mica sheet is located on the nozzle insulator.
However, Bonnema does disclose a mica sheet (mica heat shield sleeve 8); wherein the mica sheet is located on a nozzle insulator (fig. 2 discloses heat shield sleeve 8 being attached to a flame arresting screen 19).
Zagoroff and Bonnema are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat gun of Zagoroff to include the mica heat shield of Bonnema in order to provide heat insulation to the exterior tube of the heat gun (Bonnema, col. 4, lines 1-7).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagoroff in view of Pfund and Lykowski as applied to claim 11 above, and further in view of US 5,902,100 (referred to as Long).
Regarding claim 12, Zagoroff in view of Pfund and Lykowski discloses the invention of claim 9 but the combination does not explicitly disclose a distance between tips of the two electrodes being between 2mm to 10mm.
However, Long does disclose a distance between tips of the two electrodes being between 2mm to 10mm (col. 4, lines 29-44 disclose a spark gap of preferably 3mm).
Zagoroff, Pfund, and Long are considered analogous to the claimed invention because they are all in the field of ignitors for combustion systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the ignition system of Zagoroff in view of Pfund to ensure the spark gap is 3mm in order to ensure a spark can form between the electrodes (evidenced by Pfund, col. 4, lines 7-25). The examiner considers it obvious to one of ordinary skill in the art to modify the modifying Pfund with Long since only the specific distance value is not disclosed by Pfund but the use of a small spark gap is disclosed by Pfund.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagoroff in view of Pfund as applied to claim 18 above, and further in view of US 2013/0199508 (referred to as Toetder).
Regarding claim 19, Zagoroff in view of Pfund discloses the invention of claim 18 but the combination does not explicitly disclose the capability of the high voltage coil to supply at least 375 kV to the plasma-generating electrodes.
However, Toetder does disclose a high voltage coil supplying at least 375 kV to plasma-generating electrodes (para. [0004] discloses a voltage of 500 kV being used to charge an electrode).
Zagoroff and Toetder are considered analogous to the claimed invention because they both are in the field of ignitors for combustion systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to ensure the electrode of Zagoroff was charged to 500 kV in order to ensure a spark discharge (Toetder, para. [0004]).


    PNG
    media_image1.png
    1037
    1760
    media_image1.png
    Greyscale
Annotated Figures
 
Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 1 from Zagoroff.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0147796 (Wiles et al.) discloses a burner with a handle, a trigger, a fuel tank and a spark ignitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762